United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  August 18, 2003

                                       Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

ILLINOIS CENTRAL RAILROAD COMPANY )                  Appeal from the United States
           Plaintiff-Appellee,    )                  District Court for the Northern
                                  )                  District of Illinois,
No. 02-2957               v.      )                  Eastern Division.
                                  )
SOUTH-TEC DEVELOPMENT WAREHOUSE, )                   No. 97 C 5720
INCORPORATED,                     )
            Defendant-Third Party )                  Hon. George M. Marovich, Judge.
            Plaintiff-Appellant   )
                                  )
                          v.      )
                                  )
R. R. DONNELLEY & SONS COMPANY,   )
            Third Party           )
            Defendant-Appellee.   )

                                       ORDER

       On August 6, 2003, the Plaintiff-Appellee filed a Petition for Rehearing and
Rehearing En Banc, and the Third Party Defendant-Appellee filed a Petition for
Rehearing or in the Alternative for Clarification in the above-captioned case. All
the judges on the original panel have voted to deny rehearing, and none of the
judges in active service have requested a vote on the petition for rehearing en banc.
Therefore, both petitions are DENIED.

       The July 23, 2003, opinion is amended in two respects. On page 6, the
phrase beginning “defeating the third party complaint . . .” is amended to read
“defeating the third party complaint in a ruling not effectively appealed and
therefore affirmed. . . .” On page 17, the final sentence of the opinion is amended to
read, “Therefore, the judgment of the district court is AFFIRMED IN PART and
REVERSED IN PART and REMANDED for further proceedings not inconsistent with this
opinion.”